By the Court. —
Benning, J.
delivering the opinion.
Does the act of 1823, “for the relief of honest debtors,” e.: - elude from the benefit of its provisions, all persons, who, within the last twelve months previous to the time of their application for the benefit of those provisions, have by gambling, lost at any one time, as much as one hundred dollar:, or, at different times, as much as three hundred dollars ? TI e Court below thought not, and so thinks this Court.
The sixth section of the act, is as follows: “No person shall be imprisoned for debt, upon any capias ad satisfaciendum, who will comply with the requisitions of this act, ex*227cept in cases of fraud and concealment, hereinbefore mentioned; any law, usage, or custom, to the contrary notwithstanding.”
Not one of the requisitions of the act, concerns gambling. The act of 1801, had a provision relating to gambling; but that provision was not adopted by this act of 1823.
So the judgment ought, we think, to be affirmed.
Judgment affirmed.